Contracts; defective specifications; latent ambiguity.— Plaintiff seeks Wunderlich. Act review of a decision of the Armed Services Board of Contract Appeals (No. 18622 (unreported) ), denying plaintiff’s request for an equitable adjustment in contract price in payment for work claimed to represent added effort imposed by the Government — the supply and installation of steel framing supports for certain stair landings. On February 24, 1976 Trial Judge John P. Wiese filed a recommended opinion holding for plaintiff. (See 22 CCF para. 80110, reporting opinion in full.) Thereafter, this case came before the court on a stipulation of the parties stating that plaintiff agreed to accept $2,700.00 in full settlement of all claims set forth in the petition and amended petition, and that defendant consented to entry of judgment in that amount. On August 20, 1976 the court ordered that judgment be entered for plaintiff for $2,700.00.